Title: From John Adams to U.S. Military Academy at West Point, 14 August 1821
From: Adams, John
To: U.S. Military Academy at West Point


				
					My young fellow citizens and fellow  soldiers.
					[August 14, 1821]
				
				I rejoice that I live to see so fine a collection of the future defenders of their country in pursuit of honor under the auspices of the national government.A desire of distinction is implanted by nature, in every human bosom, and the general sense of mankind in all ages and countries cultivated and uncultivated, has excited, encouraged and applauded this passion in military men more than in any other order of society. Military glory is esteemed the first and greatest of glories. As your profession is at least as solemn and sacred as any in human life, it behoves you seriously to consider What is glory?There is no real glory in this world or any other, but such as arises from wisdom and benevolence. There can be no solid glory among men but that which springs from equity and humanity; from the constant observance of prudence, temperance, justice and fortitude. Battles, victories and conquests abstracted from their only justifiable object and end, which is justice and peace, are the glory of fraud, violence and usurpation.—What was the glory of Alexander and Cæsar? The glimmering which those “livid flames” in Milton “cast pale and dreadful” or “the sudden blaze” which far round “illumined Hell.”Different—far different, is the glory of Washington and his faithful colleagues! Excited by no ambition of conquest or avaricious desire of wealth; irritated by no jealousy, envy, malice, or revenge; prompted only by the love of their country, by the purest patriotism and philanthopy, they persevered, with invincible constancy, in defence of their country, her fundamental laws; her natural, essential and inalienable rights and liberties, against the lawless and ruthless violence of tyranny and usurpation.The biography of these immortal captains, and the history of their great actions, you will read and ruminate night and day.—You need not investigate antiquity, or travel into foreign countries to find models of excellence in military commanders, without a stain of ambition or avarice, tyranny, cruelty or oppression, towards friends or enemies.In imitation of such great examples, in the most exalted transports of your military ardour, even in the day of battle, you will be constantly overawed by a conscious sense of the dignity of your characters as men, as American citizens, and as christians.I congratulate you on the great advantages you possess for attaining eminence in letters and science, as well as in arms.—These advantages are a precious deposit, which you ought to consider as a sacred trust, for which you are responsible to your country, and to a higher tribunal. These advantages, and the habits you have acquired, will qualify you for any course of life you may choose to pursue.That I may not fatigue you with too many words, allow me to address every one of you in the language of a Roman dictator to his master of the horse, after a daring and dangerous exploit for the safety of his country,“Macte virtute esto.”
				
					
				
				
			